Citation Nr: 1036171	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for endometriosis/ovarian 
cysts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004.  
She also performed Active Duty for Training with the Army 
National Guard to include the period from August 5, 2005 to 
August 22, 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the Veteran has already perfected an appeal 
regarding her claim of entitlement to payment/reimbursement for 
the cost of medical services provided by the Nebraska Medical 
Center from February 25, 2005, to February 27, 2005.  This claim 
will be the subject of a future Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Veteran has claimed entitlement to service connection for 
endometriosis/ovarian cysts.  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In her application for compensation, the Veteran has reported 
that she was first diagnosed with endometriosis in January 2005.  
The medical evidence of record supports this assertion.  
Thereafter she underwent various surgeries to treat the disorder 
and was eventually discharged from the Army National Guard due to 
the condition.  She further wrote that, in August 2005 while on 
active duty, she was taken to the Des Moines VA emergency room 
and a line of duty determination for this occasion was in her 
records.  Associated with the claims file is an August 2005 
document from the Iowa Army National Guard which indicates that 
the Veteran experienced aggravation of right lower abdominal pain 
which had existed prior to service.  Accompanying this document 
is a statement of medical examination dated in August 2005.  This 
document indicates that the Veteran was seen for complaints of 
abdominal pain at the VA facility in Des Moines.  The document 
further indicates that the Veteran was on active duty for 
training from August 10, 2005 to August 22, 2005 under the 
provisions of 32 U.S.C. 502.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active duty 
for training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
inactive duty training (INACDUTRA) is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, or 
505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard service, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  The advantages of 
these evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the 
Board did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. App. 
60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim.").

The Board finds that there is competent evidence of the current 
existence of endometriosis and ovarian cysts or residuals of 
treatment for the same.  The clinical records associated with the 
claims file document this.  There is also evidence of possible 
in-service aggravation of a pre-existing disorder.  As set out 
above, endometriosis was first diagnosed in January 2005 and in 
August 2005, it was determined that the Veteran experienced 
aggravation of right lower abdominal pain which had existed prior 
to service.  This aggravation of abdominal pain occurred while 
the Veteran was on ACDUTRA under the provisions of 32 U.S.C. 502.  
However, while the line of duty determination noted that a pre-
existing injury was aggravated, it did not indicate what injury 
had been aggravated.  The document is insufficient upon which to 
grant service connection based on aggravation of pre-existing 
endometriosis and ovarian cysts.  The above evidence is 
sufficient, however, to trigger VA's duty to assist the Veteran 
with her claim.  Under the Veterans Claims Assistance Act of 
2000, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Based on the above, the Board finds that the Veteran should be 
scheduled for a VA examination to determine the extent and 
etiology of any endometriosis/ovarian cysts and any residuals of 
treatment thereof found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for endometriosis/ovarian cysts 
and/or residuals of treatment thereof.  
After securing any necessary releases, 
obtain these records which have not already 
been associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical records.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of any endometriosis/ovarian cysts 
and/or residuals of treatment thereof.  The 
claims file must be made available to and 
pertinent documents therein reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  A detailed 
history should be obtained from the 
Veteran.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should respond to the following: 

a).  Is it at least as likely as not 
(50 percent or greater likelihood) 
that the Veteran's preexisting 
endometriosis/ovarian cysts increased 
in severity during active duty 
(particularly in August 2005)?

b).  If the Veteran's preexisting 
endometriosis/ovarian cysts increased 
in severity during active duty, is it 
at least as likely as not (50 percent 
or greater likelihood) that such 
increase was due to the natural 
progression of the disorder, or if 
not, due to aggravation of the 
disorder in service?

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of 
the underlying condition, as 
contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a 
disorder associated with 
endometriosis/ovarian cysts that did 
not preexist the Veteran's military 
service, the examiner should indicate 
whether it is at least as likely as 
not (50 percent or greater likelihood) 
that such disorder was incurred during 
the Veteran's active duty military 
service.  

The examiner must be informed that the 
Veteran was on active duty from 
February 2003 to May 2004 and on 
ACDUTRA from August 10, 2005 to August 
24, 2005.  

3.  The claims should be readjudicated.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and her representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

